Citation Nr: 0946714	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-21 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that in a statement received in August 2007, 
the Veteran indicated that he wished to file a claim of 
service connection for malaria.  This claim has not been 
developed; the Board therefore refers it to the RO for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2007, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the results of its review of the issue on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

A June 2005 report from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service treatment records 
(STRs) were among those thought to have been destroyed in a 
1973 fire at NPRC.  When records in government custody are 
lost or destroyed, VA has a heightened duty to consider the 
benefit of doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet.App. 46, 51 (1996).

VA opinions with respect to the issue on appeal were obtained 
in August and September 2007.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the August 
and September 2007 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has PTSD as a result of being a 
combat medic during World War II.  The Veteran received the 
Combat Medical Badge; accordingly, he is a combat Veteran.  
Therefore, combat stressors are conceded.

Private medical records dated in November 1956 reveal that 
the Veteran was hospitalized and was diagnosed with metabolic 
insufficiency.  The Veteran complained of extreme 
nervousness.  A letter from L.S., D.O. dated in December 1956 
shows that the Veteran reported being extremely nervous and 
that he had a history of palpitations with extreme nervous 
spells.  He also reported being hospitalized in March 1956 
with a final diagnosis of constipation and nervousness.

A VA psychiatric examination in November 1974 indicates that 
the Veteran reported being nervous all his life, but that he 
recently became extremely nervous after a back injury in an 
automobile accident.  He was diagnosed with a depressive 
reaction.  The Veteran did not report any combat related 
stressors, nor did he ascribe his nervousness to his military 
service in any way.  The Board notes that the Veteran did not 
claim service connection for nervousness at that time.  

A VA PTSD screen in May 2006 was negative.  
The Veteran was afforded a VA examination in August 2007.  
His claims file was reviewed.  Following an exhaustive 
examination, the Veteran was not diagnosed with any mental 
disorders.  The examiner noted that it was likely that the 
Veteran returned from service with symptoms of PTSD, but that 
those resolved gradually over time.  He denied their presence 
and relevance to his functioning then, but noted that he was 
a little anxious and preoccupied at times.  A subsequent 
opinion dated in September 2007 reveals that the examiner 
opined that the Veteran's older and chronic anxiety was not 
considered severe enough to warrant a diagnosis and that 
there were no symptoms of PTSD or other diagnosable mental 
illness at that time.  The examiner noted that the Veteran 
was examined carefully and the examiner could still not find 
convincing evidence of combat-related (or other) stress 
disorder (or, for that matter, any other mental disorder) at 
that time.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

Here, as noted above, the Veteran is a combat veteran; 
therefore, combat stressors are conceded.  However, the 
medical evidence does not show that he currently has PTSD, or 
any other psychiatric illness.  At the Veteran's VA 
examination, no mental illness was found.  Additionally, the 
examiner opined that there were no symptoms of PTSD or other 
diagnosable mental illness at that time.  Moreover, a VA PTSD 
screen in 2006 was negative.  There are no treatment records 
showing that the Veteran is even being currently treated for 
PTSD.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  Here, there is no competent 
medical evidence that shows PTSD or any other psychiatric 
illness. 

The Board acknowledges that records dated in 1956 show that 
the Veteran had nervousness.  However, as opined by the VA 
examiner, was likely that the Veteran returned from service 
with symptoms of PTSD, but that those resolved gradually over 
time.  In this case, the Veteran's reports of nervousness in 
1956 are consistent with the VA examiner's opinion that the 
Veteran had symptoms of PTSD when he returned from service.  
While the Board acknowledges that the Veteran had nervousness 
and symptoms of PTSD after returning from service, the 
medical evidence does not show that he currently has 
nervousness or symptoms of PTSD.  The Board also acknowledges 
that the Veteran was diagnosed with a depressive reaction in 
1974; however, that disability was not opined to be related 
to his military service, nor did the Veteran mention any 
service related stressors.  In this case, notwithstanding the 
Veteran's previous nervousness and depressive disorder, the 
competent medical evidence of record does not show that the 
Veteran currently has PTSD or any other psychiatric illness 
related to his military service.

The Board also acknowledges VA's heightened duty to consider 
the benefit of doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision in light of 
the Veteran's STRs being missing.  See Russo, supra.  The 
Board has considered VA's heightened duty; however, there is 
still absent from the record competent medical evidence 
showing that the Veteran currently has PTSD.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


